AMENDMENT NO. 4

This AMENDMENT NO. 4 (“Agreement”) entered into and made effective as of
June 30, 2006 (“Effective Date”) is among Cano Petroleum, Inc., a Delaware
corporation (“Borrower”), the Guarantors (as defined below), the Lenders (as
defined below), and Union Bank of California, N.A., as administrative agent for
such Lenders (in such capacity, the “Administrative Agent”) and as issuing
lender (in such capacity, the “Issuing Lender”).

RECITALS

A.            The Borrower is party to that certain Credit Agreement dated as of
November 29, 2005, as amended by the Amendment No. 1 dated as of February 24,
2006, and as amended by the Amendment No. 2, Assignment and Agreement dated as
of April 28, 2006, and Amendment No. 3 entered into on May 12, 2006 but made
effective as of March 31, 2006 (as so amended, the “Credit Agreement”) among the
Borrower, the lenders party thereto from time to time (the “Lenders”), the
Administrative Agent, and the Issuing Lender.

B.            The Borrower, the Lenders and the Administrative Agent wish to,
subject to the terms and conditions of this Agreement make certain amendments to
the Credit Agreement as provided herein.

THEREFORE, the Borrower, the Guarantors, the Lenders, and the Administrative
Agent hereby agree as follows:

Section 1.              Defined Terms. As used in this Agreement, each of the
terms defined in the opening paragraph and the Recitals above shall have the
meanings assigned to such terms therein. Each term defined in the Credit
Agreement and used herein without definition shall have the meaning assigned to
such term in the Credit Agreement, unless expressly provided to the contrary.

Section 2.              Other Definitional Provisions. Article, Section,
Schedule, and Exhibit references are to Articles and Sections of and Schedules
and Exhibits to this Agreement, unless otherwise specified. All references to
instruments, documents, contracts, and agreements are references to such
instruments, documents, contracts, and agreements as the same may be amended,
supplemented, and otherwise modified from time to time, unless otherwise
specified. The words “hereof”, “herein”, and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement. The term “including” means
“including, without limitation,”. Paragraph headings have been inserted in this
Agreement as a matter of convenience for reference only and it is agreed that
such paragraph headings are not a part of this Agreement and shall not be used
in the interpretation of any provision of this Agreement.

Section 3.              Amendments to Credit Agreement.

(a)           Section 1.01 of the Credit Agreement is amended by replacing the
definitions of “Maturity Date” and “Interest Expense” in their entirety with the
following corresponding terms:


--------------------------------------------------------------------------------




“Maturity Date” means November 28, 2008.

“Interest Expense” means, for the Borrower and its consolidated Subsidiaries for
any period, total interest, letter of credit fees, and other fees and expenses
incurred in connection with any Debt for such period, whether paid or accrued,
including, without limitation, all interests, dividends, distributions or other
payments made in respect of preferred Equity Interests or Debt Issuances, and
all commissions, discounts and other fees and charges owed with respect to
letters of credit and bankers’ acceptance financing, imputed interest under
Capital Leases, and net costs under Interest Hedge Agreements, all as determined
in conformity with GAAP.

(b)           Section 1.01 of the Credit Agreement is further amended by
inserting the following new definitions in alphabetical order:

“Debt Issuance” means the issuance by the Borrower of Debt in the form of
convertible notes.

“Debt Issuance Proceeds” means, with respect to any Debt Issuance, all cash and
cash equivalent investments received by the Borrower from such Debt Issuance
after payment of, or provision for, all underwriter fees and expenses, SEC and
blue sky fees, printing costs, fees and expenses of accountants, lawyers and
other professional advisors, brokerage commissions and other out-of-pocket fees
and expenses actually incurred in connection with such Debt Issuance.

“Equity Issuance” means any issuance of equity securities or any other Equity
Interests (including any preferred equity securities) by the Borrower or any of
its Subsidiaries other than equity securities issued (i) to the Borrower or one
of its Subsidiaries, (ii) pursuant to employee or director and officer stock
option plans in the ordinary course of business, and (iii) the conversion of
previously issued preferred, convertible Equity Interests or convertible notes
to the extent such Equity Interests and notes were issued in compliance with the
terms hereof.

“Equity Issuance Proceeds” means, with respect to any Equity Issuance, all cash
and cash equivalent investments received by the Borrower or any of its
Subsidiaries from such Equity Issuance after payment of, or provision for, all
underwriter fees and expenses, SEC and blue sky fees, printing costs, fees and
expenses of accountants, lawyers and other professional advisors, brokerage
commissions and other out-of-pocket fees and expenses actually incurred in
connection with such Equity Issuance.

“General Corporate Advance Amount” means, as of the date of determination, the
aggregate amount of Advances outstanding on such date and the proceeds of which
were applied by the Borrower or any of its Subsidiaries for general corporate
purposes or working capital purposes.

“Junior Capital Issuance” means either (a) an Equity Issuance permitted under
Section 6.22 or (b) a Debt Issuance.

2


--------------------------------------------------------------------------------




“Leverage Ratio” means, as of the end of any fiscal quarter, the ratio of
(a) the consolidated Debt of the Borrower as of such fiscal quarter end to
(b) the consolidated EBITDA of the Borrower for the four fiscal quarter period
then ended.

“Liquidity Deposit Amount” means, at the time determination, the aggregate
amount of Equity Issuance Proceeds and Debt Issuance Proceeds which have been
deposited into a deposit account with the Administrative Agent or any Lender or
any other depository bank that has executed an account control agreement
reasonably acceptable in form and substance to the Administrative Agent, as
required under Section 5.13, regardless of whether such proceeds are, at such
time, held in such deposit account.

(c)           The first sentence of Section 2.01(a) of the Credit Agreement is
deleted in its entirety and replaced with the following:

Each Lender severally agrees, on the terms and conditions set forth in this
Agreement, to make Advances to the Borrower from time to time on any Business
Day during the period from the date of this Agreement until the Commitment
Termination Date in an amount for each Lender not to exceed such Lender’s Unused
Commitment Amount; provided that, no Lender shall have an obligation to make
Advances if the making of such Advances would cause the General Corporate
Advance Amount to exceed $10,000,000.

(d)           The last sentence of Section 2.02(a) of the Credit Agreement is
deleted in its entirety and replaced with the following:

The Borrowing Base shall be determined in accordance with the standards set
forth in Section 2.02(d) and is subject to periodic redetermination pursuant to
Sections 2.02(b), 2.02(c) and 2.02(e).

(e)           Section 2.02 of the Credit Agreement is hereby amended by
replacing clause (e) thereof in its entirety with the following:

(e)           In addition to the Borrowing Base redeterminations provided for in
Section 2.02(b) and Section 2.02(c), the Administrative Agent and the Lenders
may (i) in their sole discretion and based on such information as the
Administrative Agent and the Lenders deem relevant (but in accordance with
Section 2.02(d)), redetermine the Borrowing Base upon a Junior Capital Issuance
by the Borrower and (ii) in their sole discretion and based on such information
as the Administrative Agent and the Lenders deem relevant (but in accordance
with Section 2.02(d)), redetermine the Borrowing Base if a Junior Capital
Issuance by the Borrower has not occurred on or prior to August 30, 2006. The
parties hereto acknowledge and agree that should such interim redetermination
occur pursuant to this clause (e), the Lenders may, but are not obligated to,
waive the scheduled redetermination of the Borrowing Base which is scheduled to
occur pursuant to Section 2.02(b)(i) on September 30, 2006.

3


--------------------------------------------------------------------------------




(f)            Section 2.05 of the Credit Agreement is hereby amended by
replacing clause (f) thereof in its entirety with the following:

(f)            Debt Issuance. If the Borrower or any Subsidiary of the Borrower
receives Debt Issuance Proceeds, then immediately upon receipt of such proceeds,
the Borrower shall prepay the Advances or, if the Advances have been repaid in
full, make deposits into the Cash Collateral Account to provide cash collateral
for the Letter of Credit Exposure, in an amount equal to (A) 100% of such Debt
Issuance Proceeds minus (B) the amount applied to satisfy outstanding
Subordinated Debt minus (C) the amount, if any, necessary to cause the Liquidity
Deposit Amount at the time of such Debt Issuance to equal $2,500,000. The
prepayment required pursuant to this Section 2.05(f) shall be accompanied by
accrued interest on the amount prepaid to the date of such prepayment and
amounts, if any, required to be paid pursuant to Section 2.12 as a result of
such prepayment being made on such date. Such prepayment shall be applied to the
Advances as determined by the Administrative Agent and agreed to by the Lenders
in their sole discretion.

(g)           Section 2.05 of the Credit Agreement is hereby further amended by
adding the following new clause (g) to the end thereof

(g)          Equity Issuance. If the Borrower or any Subsidiary of the Borrower
receives Equity Issuance Proceeds, then immediately upon receipt of such
proceeds, the Borrower shall prepay the Advances or, if the Advances have been
repaid in full, make deposits into the Cash Collateral Account to provide cash
collateral for the Letter of Credit Exposure, in an amount equal to (A) 100% of
such Equity Issuance Proceeds minus (B) the amount applied to satisfy
outstanding Subordinated Debt minus (C) the amount, if any, necessary to cause
the Liquidity Deposit Amount at the time of such Equity Issuance to equal
$2,500,000. The prepayment required pursuant to this Section 2.05(g) shall be
accompanied by accrued interest on the amount prepaid to the date of such
prepayment and amounts, if any, required to be paid pursuant to Section 2.12 as
a result of such prepayment being made on such date. Such prepayment shall be
applied to the Advances as determined by the Administrative Agent and agreed to
by the Lenders in their sole discretion.

(h)           Section 5.06(b) of the Credit Agreement is hereby deleted in its
entirety and replaced with the following:

(b)          Monthly Financials. As soon as available and in any event not later
than 45 days after the end of each calendar month, commencing with June 30,
2006, (i) the unaudited balance sheet and the statements of income, cash flows,
and retained earnings of each such Person for the period commencing at the end
of the previous year and ending with the end of such calendar month, all in
reasonable detail and duly certified with respect to such consolidated
statements (subject to year-end audit adjustments) by a Responsible Officer of
the Borrower as having been prepared in accordance with GAAP, (ii) for each
calendar month

4


--------------------------------------------------------------------------------




end that is also a fiscal quarter end (and that is not a fiscal year end), the
Form 10-QSB filed with the SEC for such fiscal quarter end, and (iii) a
Compliance Certificate executed by the Responsible Officer of the Borrower;

(i)            Section 5.06(d) of the Credit Agreement is deleted in its
entirety and replaced with the following:

(d)          Production and Hedging Reports. As soon as available and in any
event within 45 days after the end of each calendar month, commencing with
June 30, 2006, a report certified by a Responsible Officer of the Borrower in
form and substance satisfactory to the Administrative Agent prepared by the
Borrower (i) covering each of the Oil and Gas Properties of the Borrower and its
Subsidiaries (including the Barnett Shale Properties) and detailing on a monthly
basis (A) the production, revenue, and price information and associated
operating expenses for each such month, (B) any changes to any producing
reservoir, production equipment, or producing well during each such month, which
changes could cause a Material Adverse Change, and (C) any sales of the
Borrower’s or any Subsidiaries’ Oil and Gas Properties during each such month,
(ii) setting forth a true and complete list of all Hedge Contracts of the
Borrower and its Subsidiaries and detailing the material terms thereof
(including the type, term, effective date, termination date and notional amounts
or volumes), the net mark to market value thereof, all credit support agreements
relating thereto (including any margin required or supplied), and the
counterparty to each such agreement, and (iii) certifying the Borrower’s
compliance with Section 5.12 hereof.

(j)            Section 5.09 of the Credit Agreement is hereby deleted in its
entirety and replaced with the following:

Section 5.09         Use of Proceeds. The Borrower shall use the proceeds of the
Advances and Letters of Credit (a) to develop Oil and Gas Properties, (b) for
working capital purposes and (c) for general corporate purposes; provided that
(i) the Borrower shall not use the proceeds of any Advance for any capital
expenditure unless such capital expenditure (as determined in accordance with
GAAP) is approved in writing by the Lenders prior to the application of such
proceeds to fund such capital expenditure; and (ii) the Borrower shall not use
the proceeds of any Advance for general corporate purposes or working capital
purposes unless the use thereof for such purposes would not cause the General
Corporate Advance Amount, after the application thereof, to exceed $10,000,000.

(k)           Section 5.12 of the Credit Agreement is hereby deleted in its
entirety and replaced with the following:

Section 5.12         Hedging Arrangements. The Borrower shall:

(a) maintain the Hydrocarbon Hedge Agreements in existence on March 31, 2006 and
as described in Schedule 5.12 (or such other floors or swaps as the required by
the Required Lenders) for a minimum period of at least three years as of the

5


--------------------------------------------------------------------------------




end of December 31, 2006 and as of the end of each six month period ending
thereafter,

(b) on or before 10 days following the effective date of Amendment No. 2, cause
Pantwist, LLC to enter into, and from and after such date, maintain
(i) Hydrocarbon Hedge Agreements covering not less than 50% of the “proved,
developed and producing” crude oil reserves attributable to the Twister Oil and
Gas Properties for a minimum period of at least three years as of the effective
date of Amendment No. 2 and as of the end of each two fiscal quarter period
ending thereafter, and at a minimum floor of $60 per Bbl (or such other minimum
floor as required by the Required Lenders from time to time), and
(ii) Hydrocarbon Hedge Agreements covering not less than 50% of the “proved,
developed and producing” natural gas reserves attributable to the Twister Oil
and Gas Properties for a minimum period of at least three years as of the
effective date of Amendment No. 2 and as of the end of each two fiscal quarter
period ending thereafter, and with a weighted average contract price of $7.60
per Mcf (or such other weighted average contract price as required by the
Required Lenders from time to time), and

(c) notwithstanding any of the foregoing, maintain Hydrocarbon Hedge Agreements
covering no less than 50% and no more than 80% of the production volumes
attributable to “proved, developed and producing” Proven Reserves of the
Borrower’s and its Subsidiaries’ Oil and Gas Properties.

(l)            Section 6.02 of the Credit Agreement is hereby amended by
(i) replacing the period appearing at the end of clause (i) thereof with a
semicolon and (ii) adding new clauses (j) and (k) to the end thereof as follows:

(j)            Debt Issuance by the Borrower; provided that (i) such issuance,
together with any Equity Issuance of convertible, preferred stock in accordance
with Section 6.22, shall not exceed $60,000,000 in the aggregate; (ii) such Debt
shall have (A) a maturity date that is no earlier than November 28, 2009,
(B) covenants and restrictions that are no more restrictive than those set forth
in this Agreement and the other Loan Documents and which are, in any event,
satisfactory to the Administrative Agent, (C) no restriction on the ability of
the Borrower or any of its Subsidiaries to amend, modify or otherwise supplement
this Agreement or the other Loan Documents, (D) no collateral or other security
for such Debt, (E) no restriction on the ability of the Borrower or any of its
Subsidiaries to guarantee the Obligations or pledge assets as collateral
security for the Obligations, (F) a bullet repayment and not provide for
amortization (other than amortization resulting from any mandatory prepayments
required in respect of such Debt in connection with the occurrence of an event
of default under such Debt), (G) conversion terms acceptable to the
Administrative Agent, and (H) such other terms, conditions and provisions that
are satisfactory to the Administrative Agent; (iii) such Debt shall be
subordinated, in right of payment and otherwise, to the payment of the
Obligations and the rights and remedies available to the Administrative Agent,
the Lenders and the Swap Counterparties

6


--------------------------------------------------------------------------------




hereunder or under any other Loan Document, in a manner, and pursuant to
documentation, satisfactory to the Administrative Agent in its sole discretion,
including without limitation, payment blockage provisions and standstill periods
of no less than 180 days; (iv) the Debt Issuance Proceeds shall be applied,
first to satisfy the outstanding Subordinated Debt in full and second to prepay
the Obligations as calculated under Section 2.05(f); and (v) such Debt Issuance
shall not otherwise cause the occurrence of a Default or Event of Default after
giving effect to the issuance of such Debt; and

(k)          Debt consisting of preferred Equity Interests of the Borrower;
provided that such Equity Interests are issued in compliance with Section 6.22.

(m)          Section 6.05 of the Credit Agreement is deleted in its entirety and
replaced with the following:

Section 6.05         Restricted Payments. The Borrower shall not, nor shall it
permit any of its Subsidiaries to, make any Restricted Payments except that if
no Default has occurred both before and after giving effect to the making of
such Restricted Payment, (a) the Subsidiaries may make Restricted Payments to
the Borrower, (b) the Borrower may make Restricted Payments to officers,
directors, consultants and employees of the Borrower or any Guarantor in any
form other than cash or other assets of the Borrower, (c) the Borrower may make
Restricted Payments to officers, directors, consultants and employees of the
Borrower or any Guarantor in the form of cash in an aggregate amount not to
exceed $1,000,000 per fiscal year, (d) the Borrower may make Restricted Payments
in respect of preferred Equity Interests which were issued in compliance with
Section 6.22, and (e) the Borrower may make Restricted Payments in respect of
Debt Issuances which were issued in compliance with Section 6.02(j) to the
extent such payments would be permitted under the subordination terms in effect
in favor of the Obligations and covering such Debt Issuances.

(n)           Section 6.18 of the Credit Agreement is hereby deleted in its
entirety and replaced with the following:

Section 6.18         Leverage Ratio.

(a)          Other than as provided in clause (b) below, the Borrower shall not
permit the Leverage Ratio at the end of each fiscal quarter ending on or after
March 31, 2007 to be greater than 5.00 to 1.00; provided that, if the
Subordinated Debt has been paid in full, then solely for purposes of calculating
Leverage Ratio under this clause (a), “consolidated Debt” shall not include Debt
outstanding under preferred Equity Interests issued in compliance with
Section 6.22.

(b)          If a Debt Issuance has occurred and the Subordinated Debt has been
paid in full, then the Borrower shall not permit (i) the Leverage Ratio at the
end of the fiscal quarter ending on March 31, 2007 to be greater than 7.50 to
1.00, (ii) the Leverage Ratio at the end of the fiscal quarter ending June 30,
2007 to be greater than 7.00 to 1.00 and (iii) the Leverage Ratio at the end of
each

7


--------------------------------------------------------------------------------




fiscal quarter ending on or after September 30, 2007 to be greater than 5.00 to
1.00; provided that, solely for purposes of calculating Leverage Ratio under
this clause (b), “consolidated Debt” shall not include Debt outstanding under
preferred Equity Interests, if any, issued in compliance with Section 6.22.

(o)           Section 6.19 of the Credit Agreement is hereby deleted in its
entirety and replaced with the following:

Section 6.19         Interest Coverage Ratio. The Borrower (a) shall not permit
the ratio of, as of the fiscal quarter ending June 30, 2006, (i) the
consolidated EBITDA of the Borrower for the fiscal quarter period then ended
multiplied by four, to (ii) the consolidated Interest Expense of the Borrower
for the fiscal quarter period then ended multiplied by four, to be less than
1.25 to 1.00; (b) shall not permit the ratio of, as of the fiscal quarter ending
September 30, 2006, (i) the consolidated EBITDA of the Borrower for the two
fiscal quarter period then ended multiplied by two, to (ii) the consolidated
Interest Expense of the Borrower for the two fiscal quarter period then ended
multiplied by two, to be less than 1.25 to 1.00; (c) shall not permit the ratio
of, as of the fiscal quarter ending December 31, 2006, (i) the consolidated
EBITDA of the Borrower for the three fiscal quarter period then ended multiplied
by 4/3, to (ii) the consolidated Interest Expense of the Borrower for the three
fiscal quarter period then ended multiplied by 4/3, to be less than 1.25 to
1.00; (d) shall not permit the ratio of, as of the fiscal quarter ending
March 31, 2007, (i) the consolidated EBITDA of the Borrower calculated for the
four fiscal quarters then ended, to (ii) the consolidated Interest Expense of
the Borrower for the four fiscal quarters then ended, to be less than 1.50 to
1.00; and (e) shall not permit the ratio of, as of the end of any fiscal quarter
ending on or after June 30, 2007, (i) the consolidated EBITDA of the Borrower
calculated for the four fiscal quarters then ended, to (ii) the consolidated
Interest Expense of the Borrower for the four fiscal quarters then ended, to be
less than 2.00 to 1.00.

(p)           Article VI to the Credit Agreement is hereby amended by adding a
new Section 6.22 to the end thereof as follows:

Section 6.22         Equity Issuance. The Borrower shall not, nor shall it
permit any of its Subsidiaries to, issue any preferred, convertible equity
securities or other Equity Interests unless (a) the maturity thereof shall not
be earlier than November 28, 2009, (b) the other terms thereof, including any
conversion terms, are satisfactory to the Administrative Agent, (c) the Equity
Issuance Proceeds thereof are applied, first to satisfy the outstanding
Subordinated Debt in full and second to prepay the Obligations as calculated
under Section 2.05(g), and (d) such issuance of preferred or convertible Equity
Interests, together with any Debt Issuance permitted under Section 6.02(j), does
not exceed $60,000,000 in the aggregate.

(q)           Section 7.01 of the Credit Agreement is hereby amended by
replacing clause (c)(i) in its entirety with the following:

8


--------------------------------------------------------------------------------




(i) perform or observe any covenant contained in Section 5.02(a), Section 5.03,
Section 5.06(e), Section 5.09, Section 5.12, or Article VI of this Agreement or

(r)            Section 7.01 of the Credit Agreement is hereby further amended by
adding a new clause (r) to the end thereof as follows:

(r)           The first Debt Issuance, Equity Issuance or a series of related
transactions including both Debt Issuances and Equity Issuances completed after
June 30, 2006 results in aggregate Debt Issuance Proceeds and/or Equity Issuance
Proceeds of less than $45,000,000 or less than such lesser amount as may be
approved in writing by the Lenders; provided that, if such lesser amount is
approved by the Lenders, then the sum of such lesser amount plus the aggregate
Debt Issuance Proceeds and/or Equity Issuance Proceeds from the second such
transaction to be completed after June 30, 2006 is less than $45,000,000.

(s)           Schedule I-Pricing Grid, Schedule 4.07, Exhibit B — Compliance
Certificate, and Exhibit F- Notice of Borrowing which are attached to the Credit
Agreement are hereby replaced in their entirety with the corresponding Schedule
I-Pricing Grid, Schedule 4.07, Exhibit B — Compliance Certificate, and
Exhibit F- Notice of Borrowing attached to this Agreement.

Section 4.              Consent to Amendment Terms of the Subordinated Debt. As
required under Section 6.20 of the Credit Agreement, the Lenders hereby consent
to the terms of the Third Amendment to Subordinated Credit Agreement dated as of
June 30, 2006, an execution version of which is attached hereto as Exhibit A.

Section 5.              Borrower Representations and Warranties. The Borrower
represents and warrants that: (a) after giving effect to this Agreement, the
representations and warranties contained in the Credit Agreement and the
representations and warranties contained in the other Loan Documents are true
and correct in all material respects on and as of the Effective Date as if made
on as and as of such date except to the extent that any such representation or
warranty expressly relates solely to an earlier date, in which case such
representation or warranty is true and correct in all material respects as of
such earlier date; (b) after giving effect to this Agreement, no Default has
occurred and is continuing; (c) the execution, delivery and performance of this
Agreement are within the corporate power and authority of the Borrower and have
been duly authorized by appropriate corporate and governing action and
proceedings; (d) this Agreement constitutes the legal, valid, and binding
obligation of the Borrower enforceable in accordance with its terms, except as
limited by applicable bankruptcy, insolvency, reorganization, moratorium, or
similar laws affecting the rights of creditors generally and general principles
of equity; (e) there are no governmental or other third party consents, licenses
and approvals required in connection with the execution, delivery, performance,
validity and enforceability of this Agreement; and (f) the Liens under the
Security Instruments are valid and subsisting and secure Borrower’s obligations
under the Loan Documents.

Section 6.              Guarantors Representations and Warranties. Each
Guarantor represents and warrants that: (a) after giving effect to this
Agreement, the representations and warranties contained in the Guaranty and the
representations and warranties contained in the other Loan Documents are true
and correct in all material respects on and as of the Effective Date as if made
on as and as of such date except to the extent that any such representation or
warranty expressly relates solely to an earlier date, in which case such
representation or warranty is true and correct in all material respects as of
such earlier date; (b) after giving effect to this Agreement, no Default has
occurred and is continuing; (c) the execution, delivery and

9


--------------------------------------------------------------------------------




performance of this Agreement are within the corporate, limited liability
company, or partnership power and authority of such Guarantor and have been duly
authorized by appropriate corporate, limited liability company, or partnership
action and proceedings; (d) this Agreement constitutes the legal, valid, and
binding obligation of such Guarantor enforceable in accordance with its terms,
except as limited by applicable bankruptcy, insolvency, reorganization,
moratorium, or similar laws affecting the rights of creditors generally and
general principles of equity; (e) there are no governmental or other third party
consents, licenses and approvals required in connection with the execution,
delivery, performance, validity and enforceability of this Agreement; (f) it has
no defenses to the enforcement of the Guaranty; and (g) the Liens under the
Security Instruments are valid and subsisting and secure such Guarantor’s and
the Borrower’s obligations under the Loan Documents.

Section 7.              Conditions to Effectiveness. This Agreement and the
amendments to the Credit Agreement provided herein shall become effective on the
Effective Date and enforceable against the parties hereto upon the occurrence of
the following conditions precedent:

(a)           The Administrative Agent shall have received multiple original
counterparts, as requested by the Administrative Agent, of this Agreement duly
and validly executed and delivered by duly authorized officers of the Borrower,
the Guarantors, the Administrative Agent, and the Lenders.

(b)           The representations and warranties in this Agreement shall be true
and correct in all material respects.

(c)           The Borrower shall have paid (i) all fees and expenses of the
Administrative Agent’s outside legal counsel and other consultants pursuant to
all invoices presented for payment on or prior to the Effective Date, and
(ii) an amendment fee of $200,000 to the Administrative Agent for the account of
the Lenders.

Section 8.              Acknowledgments and Agreements.

(a)           The Borrower acknowledges that on the date hereof all Obligations
are payable without defense, offset, counterclaim or recoupment.

(b)           The Administrative Agent and the Lenders hereby expressly reserve
all of their rights, remedies, and claims under the Loan Documents. Nothing in
this Agreement shall constitute a waiver or relinquishment of (i) any Default or
Event of Default under any of the Loan Documents, (ii) any of the agreements,
terms or conditions contained in any of the Loan Documents, (iii) any rights or
remedies of the Administrative Agent or any Lender with respect to the Loan
Documents, or (iv) the rights of the Administrative Agent or any Lender to
collect the full amounts owing to them under the Loan Documents.

(c)           Each of the Borrower, the Guarantors, Administrative Agent, and
Lenders does hereby adopt, ratify, and confirm the Credit Agreement, as amended
hereby, and acknowledges and agrees that the Credit Agreement, as amended
hereby, is and remains in full force and effect, and the Borrower and the
Guarantors acknowledge and agree that their respective liabilities and
obligations under the Credit Agreement, as amended hereby, and the Guaranty, are
not impaired in any respect by this Agreement.

10


--------------------------------------------------------------------------------




(d)           From and after the Effective Date, all references to the Credit
Agreement and the Loan Documents shall mean such Credit Agreement and such Loan
Documents as amended by this Agreement.

(e)           This Agreement is a Loan Document for the purposes of the
provisions of the other Loan Documents. Without limiting the foregoing, any
breach of representations, warranties, and covenants under this Agreement shall
be a Default or Event of Default, as applicable, under the Credit Agreement.

Section 9.              Reaffirmation of the Guaranty. Each Guarantor hereby
ratifies, confirms, acknowledges and agrees that its obligations under the
Guaranty are in full force and effect and that such Guarantor continues to
unconditionally and irrevocably guarantee the full and punctual payment, when
due, whether at stated maturity or earlier by acceleration or otherwise, all of
the Guaranteed Obligations (as defined in the Guaranty), as such Guaranteed
Obligations may have been amended by this Agreement, and its execution and
delivery of this Agreement does not indicate or establish an approval or consent
requirement by such Guarantor under the Guaranty in connection with the
execution and delivery of amendments, consents or waivers to the Credit
Agreement, the Notes or any of the other Loan Documents.

Section 10.            Counterparts. This Agreement may be signed in any number
of counterparts, each of which shall be an original and all of which, taken
together, constitute a single instrument. This Agreement may be executed by
facsimile signature and all such signatures shall be effective as originals.

Section 11.            Successors and Assigns. This Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted pursuant to the Credit Agreement.

Section 12.            Invalidity. In the event that any one or more of the
provisions contained in this Agreement shall for any reason be held invalid,
illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability shall not affect any other provision of this Agreement.

Section 13.            Governing Law. This Agreement shall be deemed to be a
contract made under and shall be governed by and construed in accordance with
the laws of the State of Texas.

Section 14.            Entire Agreement. THIS AGREEMENT, THE CREDIT AGREEMENT AS
AMENDED BY THIS AGREEMENT, THE NOTES, AND THE OTHER LOAN DOCUMENTS CONSTITUTE
THE ENTIRE UNDERSTANDING AMONG THE PARTIES HERETO WITH RESPECT TO THE SUBJECT
MATTER HEREOF AND SUPERSEDE ANY PRIOR AGREEMENTS, WRITTEN OR ORAL, WITH RESPECT
THERETO.

THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

[SIGNATURES BEGIN ON NEXT PAGE]

 

11


--------------------------------------------------------------------------------


EXECUTED effective as of the date first above written.

BORROWER:

CANO PETROLEUM, INC.

 

 

 

 

By:

/s/ S. Jefffrey Johnson

 

 

S. Jeffrey Johnson

 

 

Chief Executive Officer

 

GUARANTORS:

SQUARE ONE ENERGY, INC.

 

LADDER COMPANIES, INC.

 

W.O. ENERGY OF NEVADA, INC.

 

WO ENERGY, INC.

 

PANTWIST, LLC

 

 

 

 

Each by:

/s/ S. Jefffrey Johnson

 

 

S. Jeffrey Johnson

 

 

President

 

 

 

 

W.O. OPERATING COMPANY, LTD.

 

By: WO Energy, Inc., its general partner

 

 

 

 

By:

/s/ S. Jefffrey Johnson

 

 

S. Jeffrey Johnson

 

 

President

 

 

 

 

W.O. PRODUCTION COMPANY, LTD.

 

By: WO Energy, Inc., its general partner

 

 

 

 

By:

/s/ S. Jefffrey Johnson

 

 

S. Jeffrey Johnson

 

 

President

 


--------------------------------------------------------------------------------




 

ADMINISTRATIVE AGENT/
ISSUING LENDER/LENDER:

UNION BANK OF CALIFORNIA, N.A.,

 

 

 

 

By:

/s/ Kimberly Coil

 

 

Kimberly Coil

 

 

Vice President

 


--------------------------------------------------------------------------------




 

NATEXIS BANQUES POPULAIRES

 

as a Lender

 

 

 

 

By:

/s/ Donovan C. Broussard

 

 

Donavan C. Broussard

 

 

Vice President & Group Manager

 

 

 

 

By:

/s/ Timothy L. Polvado

 

 

Timothy L. Polvado

 

 

Vice President & Group Manager

 


--------------------------------------------------------------------------------


Exhibit A

THIRD AMENDMENT TO SUBORDINATED CREDIT AGREEMENT

This THIRD AMENDMENT TO SUBORDINATED CREDIT AGREEMENT (“Amendment”) entered into
and made effective as of June 30, 2006 (“Effective Date”) is among Cano
Petroleum, Inc., a Delaware corporation (“Borrower”), the Guarantors (as defined
below), the Lenders (as defined below), and Energy Components SPC EEP Energy
Exploration and Production Segregated Portfolio, a Cayman Islands company, as
administrative agent for such Lenders (in such capacity, the “Administrative
Agent”).

RECITALS

C.            The Borrower is party to that certain Subordinated Credit
Agreement dated as of November 29, 2005, as amended by the First Amendment to
Subordinated Credit Agreement dated as of April 28, 2006 and the Second
Amendment to Subordinated Credit Agreement entered into on May 12, 2006 but made
effective as of March 31, 2006 (as so amended, the “Credit Agreement”) among the
Borrower, the lenders party thereto from time to time (the “Lenders”), and the
Administrative Agent.

D.            The Borrower, the Lenders and the Administrative Agent wish to,
subject to the terms and conditions of this Amendment, make certain amendments
to the Credit Agreement as provided herein.

THEREFORE, the Borrower, the Guarantors, the Lenders, and the Administrative
Agent hereby agree as follows:

Section 15.            Defined Terms. As used in this Amendment, each of the
terms defined in the opening paragraph and the Recitals above shall have the
meanings assigned to such terms therein. Each term defined in the Credit
Agreement and used herein without definition shall have the meaning assigned to
such term in the Credit Agreement, unless expressly provided to the contrary.

Section 16.            Other Definitional Provisions. Article, Section,
Schedule, and Exhibit references are to Articles and Sections of and Schedules
and Exhibits to this Amendment, unless otherwise specified. All references to
instruments, documents, contracts, and agreements are references to such
instruments, documents, contracts, and agreements as the same may be amended,
supplemented, and otherwise modified from time to time, unless otherwise
specified. The words “hereof”, “herein”, and “hereunder” and words of similar
import when used in this Amendment shall refer to this Amendment as a whole and
not to any particular provision of this Amendment. The term “including” means
“including, without limitation,”. Paragraph headings have been inserted in this
Amendment as a matter of convenience for reference only and it is agreed that
such paragraph headings are not a part of this Amendment and shall not be used
in the interpretation of any provision of this Amendment.


--------------------------------------------------------------------------------




Section 17.            Amendments to Credit Agreement.

(f)            Section 1.01 of the Credit Agreement is amended by replacing the
definitions of “Applicable Margin” and “Maturity Date” in their entirety with
the following corresponding terms:

“Applicable Margin” means, with respect to any Advance, (a) during any time when
an Event of Default exists, 9.5% per annum, (b) during any time which the
Leverage Ratio is greater than 4.00 to 1.00, 8.0% per annum, provided that for
each calendar quarter beginning on October 1, 2006 for which the Leverage
Coverage Ratio is greater than 4.00 to 1.00, such 8.0% per annum rate shall
increase by .25% on the first day of such calendar quarter to a maximum of 9.5%
per annum, and (c) at any time other than as provided in (a) and (b) above, 6.5%
per annum.

“Maturity Date” means the earlier of (i) November 28, 2009, or (ii) one year
after the “Maturity Date” as defined in the Senior Credit Agreement.

(g)           Section 1.01 of the Credit Agreement is further amended by
inserting the following new definitions in alphabetical order:

“Debt Issuance” means the issuance by the Borrower of Debt in the form of
convertible notes.

“Debt Issuance Proceeds” means, with respect to any Debt Issuance, all cash and
cash equivalent investments received by the Borrower from such Debt Issuance
after payment of, or provision for, all underwriter fees and expenses, SEC and
blue sky fees, printing costs, fees and expenses of accountants, lawyers and
other professional advisors, brokerage commissions and other out-of-pocket fees
and expenses actually incurred in connection with such Debt Issuance.

“Equity Issuance” means any issuance of equity securities or any other Equity
Interests (including any preferred equity securities) by the Borrower or any of
its Subsidiaries other than equity securities issued (i) to the Borrower or one
of its Subsidiaries and (ii) pursuant to employee or director and officer stock
option plans in the ordinary course of business.

“Equity Issuance Proceeds” means, with respect to any Equity Issuance, all cash
and cash equivalent investments received by the Borrower or any of its
Subsidiaries from such Equity Issuance after payment of, or provision for, all
underwriter fees and expenses, SEC and blue sky fees, printing costs, fees and
expenses of accountants, lawyers and other professional advisors, brokerage
commissions and other out-of-pocket fees and expenses actually incurred in
connection with such Equity Issuance.

“Junior Capital Issuance” means either (a) an Equity Issuance (b) a Debt
Issuance.

“Leverage Ratio” means, as of the end of any fiscal quarter, the ratio of
(a) the consolidated Debt of the Borrower as of such fiscal quarter end to
(b) the

3


--------------------------------------------------------------------------------




consolidated EBITDA of the Borrower for the four fiscal quarter period then
ended.

(h)           The first sentence of Section 2.03 of the Credit Agreement is
hereby amended by replacing it in its entirety with the following:

Section 2.03         Prepayment of Advance. Borrower may prepay all, but not
less than all, of the outstanding Advance during the first year following the
Effective Date (or any subsequent year pursuant to a Junior Capital Issuance),
after giving by 10:00 a.m. (Dallas, Texas time) at least three Business Days’
irrevocable prior written notice to the Administrative Agent stating the
proposed date of such prepayment. If any such notice is given, the Borrower
shall prepay the Advance in its entirety by delivering to the Administrative
Agent an amount equal to 101% of the amount of the Advance, together with
accrued interest to the date of such prepayment on the principal amount prepaid
and amounts, if any, required to be paid pursuant to Section 2.09 as a result of
such prepayment being made on such date.

(i)            Section 2.03 of the Credit Agreement is hereby further amended by
adding the following new clause (c) to the end thereof:

(c)           Junior Capital Issuance. If the Borrower or any Subsidiary
receives Debt Issuance Proceeds or Equity Issuance Proceeds, then immediately
upon receipt of such proceeds, the Borrower shall prepay the Advance, along with
accrued interest and such fees as set forth in the first two sentences of
Section 2.03 above, in its entirety.

(j)            Section 5.06(b) of the Credit Agreement is hereby deleted in its
entirety and replaced with the following:

(b)          Monthly Financials. As soon as available and in any event not later
than 45 days after the end of each calendar month, commencing with June 30,
2006, (i) the unaudited balance sheet and the statements of income, cash flows,
and retained earnings of each such Person for the period commencing at the end
of the previous year and ending with the end of such calendar month, all in
reasonable detail and duly certified with respect to such consolidated
statements (subject to year-end audit adjustments) by a Responsible Officer of
the Borrower as having been prepared in accordance with GAAP, (ii) for each
calendar month end that is also a fiscal quarter end (and that is not a fiscal
year end), the Form 10-QSB filed with the SEC for such fiscal quarter end, and
(iii) a Compliance Certificate executed by the Responsible Officer of the
Borrower;

(k)           Section 5.06(d) of the Credit Agreement is deleted in its entirety
and replaced with the following:

(d)          Production and Hedging Reports. As soon as available and in any
event within 45 days after the end of each calendar month, commencing with
June 30, 2006, a report certified by a Responsible Officer of the Borrower in
form and

4


--------------------------------------------------------------------------------




substance satisfactory to the Administrative Agent prepared by the Borrower
(i) covering each of the Oil and Gas Properties of the Borrower and its
Subsidiaries (including the Barnett Shale Properties) and detailing on a monthly
basis (A) the production, revenue, and price information and associated
operating expenses for each such month, (B) any changes to any producing
reservoir, production equipment, or producing well during each such month, which
changes could cause a Material Adverse Change, and (C) any sales of the
Borrower’s or any Subsidiaries’ Oil and Gas Properties during each such month,
(ii) setting forth a true and complete list of all Hedge Contracts of the
Borrower and its Subsidiaries and detailing the material terms thereof
(including the type, term, effective date, termination date and notional amounts
or volumes), the net mark to market value thereof, all credit support agreements
relating thereto (including any margin required or supplied), and the
counterparty to each such agreement, and (iii) certifying the Borrower’s
compliance with Section 5.12 hereof.

(l)            Section 6.18 of the Credit Agreement is hereby deleted in its
entirety and replaced with the following:

Section 6.18         Leverage Ratio. The Borrower shall not permit the Leverage
Ratio at the end of each fiscal quarter ending on or after March 31, 2007 to be
greater than 5.00 to 1.00.

(m)          Section 6.19 of the Credit Agreement is hereby deleted in its
entirety and replaced with the following:

Section 6.19         Interest Coverage Ratio. The Borrower (a) shall not permit
the ratio of, as of the fiscal quarter ending June 30, 2006, (i) the
consolidated EBITDA of the Borrower for the fiscal quarter period then ended
multiplied by four, to (ii) the consolidated Interest Expense of the Borrower
for the fiscal quarter period then ended multiplied by four, to be less than
1.25 to 1.00; (b) shall not permit the ratio of, as of the fiscal quarter ending
September 30, 2006, (i) the consolidated EBITDA of the Borrower for the two
fiscal quarter period then ended multiplied by two, to (ii) the consolidated
Interest Expense of the Borrower for the two fiscal quarter period then ended
multiplied by two, to be less than 1.25 to 1.00; (c) shall not permit the ratio
of, as of the fiscal quarter ending December 31, 2006, (i) the consolidated
EBITDA of the Borrower for the three fiscal quarter period then ended multiplied
by 4/3, to (ii) the consolidated Interest Expense of the Borrower for the three
fiscal quarter period then ended multiplied by 4/3, to be less than 1.25 to
1.00; (d) shall not permit the ratio of, as of the fiscal quarter ending
March 31, 2007, (i) the consolidated EBITDA of the Borrower calculated for the
four fiscal quarters then ended, to (ii) the consolidated Interest Expense of
the Borrower for the four fiscal quarters then ended, to be less than 1.50 to
1.00; and (e) shall not permit the ratio of, as of the end of any fiscal quarter
ending on or after June 30, 2007, (i) the consolidated EBITDA of the Borrower
calculated for the four fiscal quarters then ended, to (ii) the consolidated
Interest Expense of the Borrower for the four fiscal quarters then ended, to be
less than 2.00 to 1.00.

5


--------------------------------------------------------------------------------




(n)           Section 7.01 of the Credit Agreement is hereby amended by
replacing clause (c)(i) in its entirety with the following:

(i) perform or observe any covenant contained in Section 5.02(a), Section 5.03,
Section 5.06(e), Section 5.09, Section 5.12, or Article VI of this Agreement or

(o)           Exhibit B — Compliance Certificate and Schedule 4.07, which are
attached to the Credit Agreement, are hereby replaced in their entirety with the
corresponding Exhibit B — Compliance Certificate and Schedule 4.07 attached to
this Amendment.

Section 18.            Consent to Amendment Terms of the Senior Debt. As
required under Section 6.20 of the Credit Agreement, the Lenders hereby consent
to the terms of the Amendment No. 4 to Senior Credit Agreement dated as of
June 30, 2006, an execution version of which is attached hereto as Exhibit A.

Section 19.            Borrower Representations and Warranties. The Borrower
represents and warrants that: (a) after giving effect to this Amendment, the
representations and warranties contained in the Credit Agreement and the
representations and warranties contained in the other Loan Documents are true
and correct in all material respects on and as of the Effective Date as if made
on as and as of such date except to the extent that any such representation or
warranty expressly relates solely to an earlier date, in which case such
representation or warranty is true and correct in all material respects as of
such earlier date; (b) after giving effect to this Amendment, no Default has
occurred and is continuing; (c) the execution, delivery and performance of this
Amendment are within the corporate power and authority of the Borrower and have
been duly authorized by appropriate corporate and governing action and
proceedings; (d) this Amendment constitutes the legal, valid, and binding
obligation of the Borrower enforceable in accordance with its terms, except as
limited by applicable bankruptcy, insolvency, reorganization, moratorium, or
similar laws affecting the rights of creditors generally and general principles
of equity; (e) there are no governmental or other third party consents, licenses
and approvals required in connection with the execution, delivery, performance,
validity and enforceability of this Amendment; and (f) the Liens under the
Security Instruments are valid and subsisting and secure Borrower’s obligations
under the Loan Documents.

Section 20.            Guarantors Representations and Warranties. Each Guarantor
represents and warrants that: (a) after giving effect to this Amendment, the
representations and warranties contained in the Guaranty and the representations
and warranties contained in the other Loan Documents are true and correct in all
material respects on and as of the Effective Date as if made on as and as of
such date except to the extent that any such representation or warranty
expressly relates solely to an earlier date, in which case such representation
or warranty is true and correct in all material respects as of such earlier
date; (b) after giving effect to this Amendment, no Default has occurred and is
continuing; (c) the execution, delivery and performance of this Amendment are
within the corporate, limited liability company, or partnership power and
authority of such Guarantor and have been duly authorized by appropriate
corporate, limited liability company, or partnership action and proceedings;
(d) this Amendment constitutes the legal, valid, and binding obligation of such
Guarantor enforceable in accordance with its terms, except as limited by
applicable bankruptcy, insolvency, reorganization, moratorium, or similar laws
affecting the rights of creditors generally and general principles of

6


--------------------------------------------------------------------------------




equity; (e) there are no governmental or other third party consents, licenses
and approvals required in connection with the execution, delivery, performance,
validity and enforceability of this Amendment; (f) it has no defenses to the
enforcement of the Guaranty; and (g) the Liens under the Security Instruments
are valid and subsisting and secure such Guarantor’s and the Borrower’s
obligations under the Loan Documents.

Section 21.            Conditions to Effectiveness. This Amendment and the
amendments to the Credit Agreement provided herein shall become effective on the
Effective Date and enforceable against the parties hereto upon the occurrence of
the following conditions precedent:

(a)           The Administrative Agent shall have received multiple original
counterparts, as requested by the Administrative Agent, of this Amendment duly
and validly executed and delivered by duly authorized officers of the Borrower,
the Guarantors, the Administrative Agent, and the Lenders.

(b)           The representations and warranties in this Amendment shall be true
and correct in all material respects.

(c)           The Borrower shall have paid (i) all fees and expenses of the
Administrative Agent’s outside legal counsel and other consultants pursuant to
all invoices presented for payment on or prior to the Effective Date, and (ii) a
transaction fee in the aggregate of 1% of the principal amount of the Advance to
the Lenders.

Section 22.            Acknowledgments and Agreements.

(d)           The Borrower acknowledges that on the date hereof all Obligations
are payable without defense, offset, counterclaim or recoupment.

(e)           The Administrative Agent and the Lenders hereby expressly reserve
all of their rights, remedies, and claims under the Loan Documents. Nothing in
this Amendment shall constitute a waiver or relinquishment of (i) any Default or
Event of Default under any of the Loan Documents, (ii) any of the agreements,
terms or conditions contained in any of the Loan Documents, (iii) any rights or
remedies of the Administrative Agent or any Lender with respect to the Loan
Documents, or (iv) the rights of the Administrative Agent or any Lender to
collect the full amounts owing to them under the Loan Documents.

(f)            Each of the Borrower, the Guarantors, Administrative Agent, and
Lenders does hereby adopt, ratify, and confirm the Credit Agreement, as amended
hereby, and acknowledges and agrees that the Credit Agreement, as amended
hereby, is and remains in full force and effect, and the Borrower and the
Guarantors acknowledge and agree that their respective liabilities and
obligations under the Credit Agreement, as amended hereby, and the Guaranty, are
not impaired in any respect by this Amendment.

(g)           From and after the Effective Date, all references to the Credit
Agreement and the Loan Documents shall mean such Credit Agreement and such Loan
Documents as amended by this Amendment.

7


--------------------------------------------------------------------------------




(h)           This Amendment is a Loan Document for the purposes of the
provisions of the other Loan Documents. Without limiting the foregoing, any
breach of representations, warranties, and covenants under this Amendment shall
be a Default or Event of Default, as applicable, under the Credit Agreement.

Section 23.            Reaffirmation of the Guaranty. Each Guarantor hereby
ratifies, confirms, acknowledges and agrees that its obligations under the
Guaranty are in full force and effect and that such Guarantor continues to
unconditionally and irrevocably guarantee the full and punctual payment, when
due, whether at stated maturity or earlier by acceleration or otherwise, all of
the Guaranteed Obligations (as defined in the Guaranty), as such Guaranteed
Obligations may have been amended by this Amendment, and its execution and
delivery of this Amendment does not indicate or establish an approval or consent
requirement by such Guarantor under the Guaranty in connection with the
execution and delivery of amendments, consents or waivers to the Credit
Agreement, the Notes or any of the other Loan Documents.

Section 24.            Counterparts. This Amendment may be signed in any number
of counterparts, each of which shall be an original and all of which, taken
together, constitute a single instrument. This Amendment may be executed by
facsimile signature and all such signatures shall be effective as originals.

Section 25.            Successors and Assigns. This Amendment shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted pursuant to the Credit Agreement.

Section 26.            Invalidity. In the event that any one or more of the
provisions contained in this Amendment shall for any reason be held invalid,
illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability shall not affect any other provision of this Amendment.

Section 27.            Governing Law. This Amendment shall be deemed to be a
contract made under and shall be governed by and construed in accordance with
the laws of the State of Texas.

Section 28.            Entire Agreement. THIS AMENDMENT, THE CREDIT AGREEMENT AS
AMENDED BY THIS AMENDMENT, THE NOTES, AND THE OTHER LOAN DOCUMENTS CONSTITUTE
THE ENTIRE UNDERSTANDING AMONG THE PARTIES HERETO WITH RESPECT TO THE SUBJECT
MATTER HEREOF AND SUPERSEDE ANY PRIOR AGREEMENTS, WRITTEN OR ORAL, WITH RESPECT
THERETO.

THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

[SIGNATURES BEGIN ON NEXT PAGE]

 

8


--------------------------------------------------------------------------------


 

EXECUTED effective as of the date first above written.

BORROWER:

CANO PETROLEUM, INC.

 

 

 

 

By:

 

 

 

S. Jeffrey Johnson

 

 

Chief Executive Officer

 

[Signature Page 1 of 4]


--------------------------------------------------------------------------------




 

GUARANTORS:

SQUARE ONE ENERGY, INC.

 

LADDER COMPANIES, INC.

 

W.O. ENERGY OF NEVADA, INC.

 

WO ENERGY, INC.

 

PANTWIST, LLC

 

 

 

 

Each by:

 

 

 

S. Jeffrey Johnson

 

 

President

 

 

 

 

W.O. OPERATING COMPANY, LTD.

 

By: WO Energy, Inc., its general partner

 

 

 

 

By:

 

 

 

S. Jeffrey Johnson

 

 

President

 

 

 

 

W.O. PRODUCTION COMPANY, LTD.

 

By: WO Energy, Inc., its general partner

 

 

 

 

By:

 

 

 

S. Jeffrey Johnson

 

 

President

 

[Signature Page 2 of 4]


--------------------------------------------------------------------------------




 

LENDER AND
ADMINISTRATIVE AGENT:

ENERGY COMPONENTS SPC EEP ENERGY
EXPLORATION AND PRODUCTION
SEGREGATED PORTFOLIO

 

 

 

 

By:

 

 

Name:

 

 

Title:

Authorized Signer

 

[Signature Page 3 of 4]


--------------------------------------------------------------------------------




 

LENDER:

UNIONBANCAL EQUITIES, INC.

 

 

 

 

By:

 

 

 

Michael A. Ross

 

 

Vice President

 


--------------------------------------------------------------------------------


SCHEDULE I

PRICING GRID

Applicable Margins

Utilization Level*

 

Base Rate
Advances

 

Eurodollar Rate
Advances

 

Commitment Fee

 

Level I

 

1.00

%

2.50

%

0.50

%

Level II

 

1.25

%

2.75

%

0.375

%

Level III

 

1.50

%

3.00

%

0.375

%

Level IV

 

1.75

%

3.25

%

0.375

%

--------------------------------------------------------------------------------

*                    Utilization Levels are described below and are determined
in accordance with the definition of “Utilization Level”.

1.                  Level I: If the Utilization Level is less than 50%.

2.                  Level II: If the Utilization Level is greater than or equal
to 50% but less than 75%.

3.                  Level III: If the Utilization Level is greater than or equal
to 75% but less than 90%.

4.                  Level IV: If the Utilization Level is greater than or equal
to 90%.


--------------------------------------------------------------------------------




EXHIBIT B

FORM OF COMPLIANCE CERTIFICATE

FOR THE PERIOD FROM               , 200     TO                 , 200    

This certificate dated as of                              ,            is
prepared pursuant to the Credit Agreement dated as of November 29, 2005 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”) among CANO PETROLEUM, INC., a Delaware corporation (“Borrower”), the
lenders party thereto (the “Lenders”), and UNION BANK OF CALIFORNIA, N.A., as
administrative agent for such Lenders (in such capacity, the “Administrative
Agent”) and as issuing lender. Unless otherwise defined in this certificate,
capitalized terms that are defined in the Credit Agreement shall have the
meanings assigned to them by the Credit Agreement.

The undersigned hereby certifies that:

(a)                                  all of the representations and warranties
made by the Borrower in the Credit Agreement and the other Loan Documents are
true and correct in all material respects as if made on this date, except to the
extent that any such representation or warranty expressly relates solely to an
earlier date, in which case it shall have been true and correct in all material
respects as of such earlier date;

[(b)     that no Default or Event of Default has occurred and is continuing;
and]

[(b)     the following Default[s] or Event[s] of Default exist as of the date
hereof or have occurred since the date of the Borrower’s previous certification
to the Administrative Agent, if any, and the actions set forth below have been
or are being taken to remedy such circumstances:

                                                                        ; and]

(c) that as of the last day of the previous quarter the following statements,
amounts, and calculations were true and correct:

I.                                         Current Ratio—Section 6.17.

(a)  consolidated current assets(1)

 

$

 

 

 

 

 

 

(b)  consolidated current liabilities(2)

 

$

 

 

 

 

 

 

Current Ratio = (a) to (b) =

 

 

 

 

 

 

 

Minimum Current Ratio not less than:

 

1.00 to 1.00

 

 

 

 

 

COMPLIANCE?

 

YES      NO

 

 

II.            Leverage Ratio—Section 6.18.

(a)  consolidated Debt(3)

 

 

 

 

 

 

 

(b)  consolidated EBITDA(4) =

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

(1)             “current assets” shall include the aggregate Unused Commitment
Amounts of the Lenders, but shall exclude (A) any cash deposited with or at the
request of a counterparty to any Hedge Contract or any other similar hedge
arrangement and (B) any assets representing a valuation account arising from the
application of SFAS 133 and 143.

(2)             “current liabilities” shall exclude, as of the date of
calculation, the current portion of long-term Debt existing under the Credit
Agreement and any liabilities representing a valuation account arising from the
application of SFAS 133 and 143.

(3)             If an Equity Issuance of preferred Equity Interests has occurred
in compliance with Section 6.22 of the Credit Agreement and the Subordinated
Debt has been paid in full, then "consolidated Debt" shall not include such
Equity Issuance.

(4)             EBITDA shall be measured by the four fiscal quarter period then
ended.  Furthermore, (a) for the fiscal quarter ending March 31, 2006, EBITDA
shall be calculated using EBITDA for the fiscal quarter period then ended
multiplied by 4;  (b) for the fiscal quarter ending June 30, 2006, EBITDA shall
be calculated using EBITDA for the two fiscal quarter period then ended
multiplied by 2; (c) for the fiscal quarter ending September 30, 2006, EBITDA
shall be calculated using EBITDA for the three fiscal quarter period then ended
multiplied by 4/3 and (d) for fiscal quarters ending on or after December 31,
2006, EBITDA shall be calculated using EBITDA for the four fiscal quarters then
ended.

 


--------------------------------------------------------------------------------




 

(i)  + [(ii) + (iii) + (iv)](5) - (v) =

 

$

 

 

 

 

 

 

(i)  Consolidated Net Income

 

$

 

 

 

 

 

 

(ii)  consolidated Interest Expense

 

$

 

 

 

 

 

 

(iii)  taxes

 

$

 

 

 

 

 

 

(iv)  depreciation, amortization, depletion & other non-cash items(6)

 

$

 

 

 

 

 

 

(v)  all non-cash items of income included in determining Consolidated Net
Income(7)

 

$

 

 

 

 

 

 

Leverage Ratio = (a) to (b) =

 

 

 

 

 

 

 

Maximum Leverage Ratio:

 

[7.50 to 1.00] [7.00 to 1.00]
[5.00 to 1.00](8)

 

 

 

 

 

COMPLIANCE?

 

YES      NO

 

--------------------------------------------------------------------------------

(5)             Items (ii) – (iv) shall be included to the extent deducted in
determining Consolidated Net Income.

(6)             Other non-cash items should include any provisions for the
reduction in the carrying value of assets recorded in accordance with GAAP and
including non-cash charges resulting from the requirements of SFAS 133 or 143.

(7)             Non-cash items of income should include any items resulting from
the requirements of SFAS 133 or 143.

(8)             If a Debt Issuance has occurred and the Subordinated Debt has
been paid in full, then use (i) 7.50 to 1.00 for fiscal quarter ending March 31,
2007, (ii) 7.00 to 1.00 for fiscal quarter ending June 30, 2007 and (iii) 5.00
to 1.00 for fiscal quarters ending on or after September 30, 2007.  If a Debt
Issuance has not occurred, then use 5.00 to 1.00 for all fiscal quarters ending
on or after March 31, 2007.

 


--------------------------------------------------------------------------------




III.           Interest Coverage Ratio—Section 6.19.

(a)  consolidated EBITDA = See II(b) above =

 

$

 

 

 

 

 

 

(b)  consolidated Interest Expense(9) =

 

$

 

 

 

 

 

 

Interest Coverage Ratio = (a) to (b) =

 

 

 

 

 

 

 

Minimum Interest Coverage Ratio =

 

[1.25 to 1.00]
[1.50 to 1.00] [2.00 to 1.00](10)

 

 

 

 

 

COMPLIANCE?

 

YES      NO

 

--------------------------------------------------------------------------------

(9)             (a) for the fiscal quarter ending June 30, 2006, Interest
Expense shall be calculated using Interest Expense for the fiscal quarter period
then ended multiplied by 4;  (b) for the fiscal quarter ending September 30,
2006, Interest Expense shall be calculated using Interest Expense for the two
fiscal quarter period then ended multiplied by 2; (c) for the fiscal quarter
ending December 31, 2006, Interest Expense shall be calculated using Interest
Expense for the three fiscal quarter period then ended multiplied by 4/3 and (d)
for fiscal quarters ending on or after March 31, 2007, Interest Expense shall be
calculated using Interest Expense for the four fiscal quarters then ended.

(10)       Use (a) 1.25 to 1.00 for fiscal quarters ending on or after June 30,
2006 but prior to March 31, 2007, (b) 1.50 to 1.00 for fiscal quarter ending
March 31, 2007, and (c) 2.00 to 1.00 for fiscal quarters ending on or after June
30, 2007.

IN WITNESS THEREOF, I have hereto signed my name to this Compliance Certificate
as of                                   , 20        .

CANO PETROLEUM, INC., a Delaware
corporation

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 


--------------------------------------------------------------------------------




EXHIBIT F

FORM OF NOTICE OF BORROWING

[Date]

Union Bank of California, N.A., as Administrative Agent
445 South Figueroa Street, 15th Floor
Los Angeles, California 90071

Attention:              [LOAN PROCESSOR]

Ladies and Gentlemen:

The undersigned, Cano Petroleum, Inc., a Delaware corporation (the “Borrower”),
refers to the Credit Agreement dated as of November 29, 2005 (as the same has
been and may be amended, restated or modified from time-to-time, the “Credit
Agreement,” the defined terms of which are used in this Notice of Borrowing
unless otherwise defined in this Notice of Borrowing) among the Borrower, the
lenders party thereto (the “Lenders”), and Union Bank of California, N.A., as
administrative agent for the Lenders (the “Administrative Agent”) and as issuing
lender for the Lenders (the “Issuing Lender”), and hereby gives you irrevocable
notice pursuant to Section 2.03(a) of the Credit Agreement that the undersigned
hereby requests a Borrowing, and in connection with that request sets forth
below the information relating to such Borrowing (the “Proposed Borrowing”) as
required by Section 2.03(a) of the Credit Agreement:

Section 29.                                   The Business Day of the Proposed
Borrowing is                           ,           .

Section 30.                                   The Proposed Borrowing will be
composed of [Reference Rate Advances] [Eurodollar Rate Advances].

Section 31.                                   The aggregate amount of the
Proposed Borrowing is $                        .

Section 32.                                   [The Interest Period for each
Eurodollar Rate Advance made as part of the Proposed Borrowing is [          
month[s]].]

The Borrower hereby certifies that the following statements are true on the date
hereof, and will be true on the date of the Proposed Borrowing:

(a)                                  the representations and warranties
contained in Article IV of the Credit Agreement and the representations and
warranties contained in the Security Instruments, the Guaranties, and each of
the other Loan Documents are true and correct in all material respects on and as
of the date of the Proposed Borrowing, before and after giving effect to the
Proposed Borrowing and to the application of the proceeds from the Proposed
Borrowing, as though made on and as of such date, except to the extent that any
such representation or warranty expressly relates solely to an earlier date, in
which case it shall have been true and correct in all material respects as of
such earlier date;


--------------------------------------------------------------------------------




(b)                                 no Default has occurred and is continuing or
would result from the Proposed Borrowing or from the application of the proceeds
therefrom;

(c)                                  [the proceeds of the Proposed Borrowing are
not to be used to fund a capital expenditure] [the proceeds of the Proposed
Borrowing are to be used to fund a capital expenditure which has been approved
by the Lenders pursuant to an approval letter, a copy of which is attached as
Exhibit A hereto]; and

(d)                                 $                             of the
Proposed Borrowing will be used for general corporate or working capital
purposes and, after giving effect to such application of proceeds, the General
Corporate Advance Amount is not in excess of $10,000,000.

Very truly yours,

 

 

 

CANO PETROLEUM, INC., a Delaware
corporation

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 


--------------------------------------------------------------------------------




APPROVAL LETTER

Reference is made to the Credit Agreement dated as of November 29, 2005 (as the
same has been and may be amended, restated or modified from time-to-time, the
“Credit Agreement,”) among Cano Petroleum, Inc., a Delaware corporation (the
“Borrower”), the lenders party thereto (the “Lenders”), and Union Bank of
California, N.A., as administrative agent for the Lenders (the “Administrative
Agent”) and as issuing lender for the Lenders (the “Issuing Lender”). Reference
is hereby made to the Credit Agreement for all purposes, and terms defined
therein shall have the same meanings when used herein. The Credit Agreement
provides that the Borrower may not use the proceeds of any Advance to fund
capital expenditures unless such capital expenditures are approved in writing by
the Lenders. This letter shall evidence the Lenders approval of the capital
expenditures which are specified below or specified in the schedule attached
hereto:

[specify capital expenditures with a description, date of incurrence, amount,
oil and gas property affected thereby, and such other information as the Lenders
may request]

This letter is a Loan Document, and all provisions of the Credit Agreement which
apply to Loan Documents shall apply hereto. This letter may be separately
executed in any number of counterparts and by the different parties hereto in
separate counterparts, each of which when so executed shall be deemed to
constitute one and the same agreement.

Please execute a counterpart of this letter in the place provided below to
evidence your agreement to the foregoing and your continuing ratification of the
Credit Agreement and the other Loan Documents in consideration of the approval
herein contained.

Yours truly,

UNION BANK OF CALIFORNIA, N.A.

 

NATEXIS BANQUES POPULAIRES

 

 

 

 

 

By:

 

 

By:

 

Name:

 

 

Name:

 

Title:

 

 

Title:

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

*[OTHER LENDERS, IF ANY]

Accepted and agreed to as of the date first written above

CANO PETROLEUM, INC.

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 


--------------------------------------------------------------------------------




Schedule 4.07

Litigation

On March 23, 2006, the following lawsuit was filed in the 100th Judicial
District Court in Carson County, Texas; Cause No. 9840, The Tom L. and Anne
Burnett Trust, by Anne Burnett Windfohr, Windi Phillips, Ben Fortson, Jr.,
George Beggs, III and Ed Hudson, Jr. as Co-Trustees; Anne Burnett Windfohr; and
Burnett Ranches, Ltd. v. Cano Petroleum, Inc., W.O. Energy of Nevada, Inc.; W.
O. Operating Company, Ltd, and W.O. Energy, Inc.

On April 28, 2006, the following lawsuit was filed in the 31st Judicial District
Court of Roberts County, Texas, Case No. 1922, Robert and Glenda Adcock, et al.
v. Cano Petroleum, Inc., W.O. Energy of Nevada, Inc.; W. O. Operating Company,
Ltd, and W.O. Energy, Inc.

On April 10, 2006, the following lawsuit was filed in the 31st Judicial District
Court of Roberts County, Texas, Case No. 1920, Joseph Craig Hutchison and Judy
Hutchison v. Cano Petroleum, Inc., W.O. Energy of Nevada, Inc.; W. O. Operating
Company, Ltd, and W.O. Energy, Inc.

On May 1, 2006, the following lawsuit was filed in the 31st Judicial District
Court of Roberts County, Texas, Case No. 1923, Chisum Family Partnership, Ltd.
v. Cano Petroleum, Inc., W.O. Energy of Nevada, Inc.; W. O. Operating Company,
Ltd, and W.O. Energy, Inc.

The plaintiffs in the above actions claim that the electrical wiring and
equipment of Cano Petroleum, Inc. or certain of its subsidiaries relating to its
oil and gas operations started a wildfire that began on March 12, 2006 in Carson
County, Texas. The plaintiffs (i) allege negligence and gross negligence and
(ii) seek undisclosed damages, including, but not limited to, damages for damage
to their land and livestock, certain expenses related to fighting the fire and
certain remedial expenses. In addition, certain plaintiffs seek (i) termination
of certain oil and gas leases, (ii) reimbursement for their attorney’s fees and
(iii) exemplary damages.

 


--------------------------------------------------------------------------------